Case 2:18-cv-05399-AB Document 1-4 Filed 12/14/18 Page 1 of 3




                     Exhibit "D"
        Case 2:18-cv-05399-AB Document 1-4 Filed 12/14/18 Page 2 of 3



of the receipt of the $160,000.00 by the Law Offices of Bruce J. Chasan. • •




       10.    Parties. The provisions of this Settlement Agreement and Mutual

Releases shall be binding upon and inure to the benefit of the successors, assigns, heirs,

beneficiaries, and personal representatives of the signatories hereto.

       11.    Third Parties. Except as expressly provided herein, no third party is

intended to secure any rights or benefits under this Settlement Agreement and Mutual

Releases.

       12.    Modification. This Settlement Agreement and Mutual Releases may be

modi tied only by the mutual express written consent of the signatories to this Settlement

Agreement and Mutual Releases.

       13.    Advice of Counsel. The undersigne4 represent and warrant that they are

competent adult individui;tls duly authorized to execute this Settlement Agreement and

Mutual Releases and have had the advice of counsel regarding the advisability of

exeGuting this Settlement Agreement and Mutual Releases.

       14.     Governing Law, Jurisdiction, and Venu~. This Settlement Agreement

and Mutual Releases shall be governed and interpreted by the laws of the Commonwealth

of Pennsylvania and any dispute related to the signatories to this Settlement Agreement

and Mutual Releases shall have its jurisdiction in Pennsylvania and its venue in

Philadelphia if Lenwood Hamilton or any of the Pierce Bainbridge Parties or any of their

                                              7
         Case 2:18-cv-05399-AB Document 1-4 Filed 12/14/18 Page 3 of 3


successors bring a lawsuit against any of the Chasan Parties or against any successor to

any of the Chasan Parties. With the sole exception of any of the Chasan Parties bringing

an action on the basis that the Chasan Law offices or the Law Offices of Bruce Chasan,

LLC, has not received the full $160,000.00, this Settlement Agreement and Mutual

Releases shall be governed and interpreted by the laws of the State of California and any

dispute will have its jurisdiction in California and its venue in Los Angeles if the Law

Offices of Bruce J. Chasan, LLC and/or Bruce J. Chasan brings a lawsuit against

Lenwood Hamilton or against any of the Pierce Bainbridge Parties or against any of their

successors. If any of the   Cha~an   Parties brings an action on the basis that the Chasan Law

Offices or the Law Offices of Bruce Chasan, LLC did not receive the full $160,000.00,

then that action shall have its jurisdiction in Pennsylvania with its venue in Philadelphia.

       15.    Severability. If any term or provision of this Settlement Agreement and

Mutual Releases is determined to be illegal, invalid or unenforceable under any present or

future law by the final judgment of a court of competent jurisdiction, the remainder of

this Settlement Agreement and Mutual Releases will not be affected thereby.

       16.    Integration Clause. This Settlement Agreement and Mutual Releases

represents the entire agreement between the parties and there are no representations~

warranties, or agreements other than those expressly set forth herein,

              Intending to be leg~lly bound hereby, this Sett]ement Agreement apd

Mutual Reh;ases has been signed by the Parties below,




                                                 8
